DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,847,775. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap as follows:
Claim 1 of Fees et al. 10,847,775 embraces instant claim 1 by necessitating a multi-layer contact plate configured to establish electrical bonds to battery cells in a battery module, comprising: two or more primary conductive layers; and a cell terminal connection layer that is joined with and sandwiched in part between the two or more primary conductive layers, wherein a portion of the cell terminal connection layer is configured to form a set of bonding connectors to provide electrical bonds between the multi-layer contact plate and terminals of at least one group of battery cells, and wherein 
	More specifically, necessitating: “a cell terminal connection layer that is joined with and sandwiched in part between the two or more primary conductive layers” of 10,847,775, embraces “a cell terminal connection layer that is joined with the one or more primary conductive layer” of instant claim 1. 

Allowable Subject Matter
	Claim 1 would be allowable once the Double Patenting rejection is overcome. The instant claim would be allowable over the prior art of record, because the prior art is silent to a multi-layer contact plate configured to establish electrical bonds to battery cells in a battery module, comprising: one or more primary conductive layers; and a cell terminal connection layer that is joined with the one or more primary conductive layers, wherein a portion of the cell terminal connection layer is configured to form a set of bonding connectors to provide electrical bonds between the multi-layer contact plate and terminals of at least one parallel group of battery cells (P-Group), and wherein the one or more primary conductive layers are each thicker than the cell terminal connection layer and each comprise a respective material composition that is more electrically conductive than a material composition of the cell terminal connection layer.
The prior art, such as Coakley et al. U.S. Pub. 2017/0077487. teaches a multi-layer contact plate configured to establish electrical bonds to battery cells in a battery module (Fig, IOC), comprising: two or more primary conductive layers (1006a & 1006b; 
With respect to claims 2-20, the claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 2-20 would be allowable based on dependency to claim 1 above. 









Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722